Jackson, Justice,
dissenting.
The only question is to whom was the credit given, and that question was submitted to the jury by the court, substantially and fairly, I think. The judge must have meant to whom was it given by the contract, and the jury un*757doubtedly so understood it. The evidence of the plaintiff and the clerk, are that it was given to the defendant, and the defendant’s evidence was the other way; the jury settled that question of fact, and I do not think their finding and its approval by the judge trying the case, should be disturbed by this court under its repeated rulings.